TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 6, 2015



                                     NO. 03-07-00036-CV


        Appellant, Mohammed Hadi Gharbi, aka M. H. Gharbi aka Mike Gharbi//
                         Cross-Appellant, Majid Hemmasi

                                                v.

           Appellee, Majid Hemmasi// Cross-Appellee, Mohammed Hadi Gharbi,
                           aka M. H. Gharbi aka Mike Gharbi




  APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 27, 2006. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment but that there was error requiring correction. Therefore, the Court

modifies the trial court’s judgment to order that Hemmasi recover from Gharbi the principal

amount of $77,000 and pre-judgment interest in the amount of $66,369.11. The Court affirms

the judgment as modified. Gharbi shall pay all costs relating to this appeal, both in this Court

and the court below.